DETAILED ACTION
Disposition of Claims
Claims 1-24 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 07/13/2021 is acknowledged.
Claims 6-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2021.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200215185A1A1, Published 07/09/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.


Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See ¶[0004] “https://www.cdc.gov/flu/about/ga/vaccineeffect.htm”; “http://emergency.cdc.gov/HAN/han00374.asp”. See ¶[0025] “https://www.cdc.gov/flu/about/qa/vaccineeffect.htm.”


Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.


Claims 1-5 are rejected as lacking adequate descriptive support for all vaccines that are capable of being adjuvanted by miltefosine when delivered concomitantly or simultaneously.
In support of the claimed genus (any vaccine that is adjuvanted by miltefosine), the application discloses one example of the TLR4 and TLR9 agonist called miltefosine (MTF) that, when delivered intraperitoneally along with a split-virion seasonal influenza vaccine, appears to provide increased humoral protection (increased IgG titer at 2 weeks post-vaccination) versus the vaccine alone.  The influenza and MTF vaccine delivery system was not studied to determine if the influenza vaccine could be delivered via any methodology aside from intradermal injection, nor were any other MTF delivery methods tested (e.g. microneedle, patch, etc.)  No other vaccines were tested of any pathogenic group (e.g. no other viral vaccines were tested, nor were any other clinical or laboratory vaccines tested, wherein the vaccines were to combat any other pathogen, including bacteria, fungi, or parasite, or cancer) and as the scope of enablement rejection notes infra, certain agonists have a difficult time having an effect unless delivered transdermally using specific methods due to their size.  Additionally, it does not appear as though the intraperitoneal MTF+ split-virion flu vaccine composition delivery was tested for any other known influenza virus vaccine composition, nor any other viral vaccine composition in current use (i.e. any other viral vaccine such as that against human herpesvirus 3 (varicella zoster virus) or any other viral vaccine under investigation.  Thus, the application fails to provide sufficient examples of the species within the claimed genera.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. i.e., there is no evidence that MTF delivered through any method can provide an increased immune response to any vaccine when delivered in conjunction with said any vaccine composition.  Moreover, no correlation has been made as to which MTF/vaccine composition interaction is required in order to achieve the claimed function of eliciting the increased immune response.  Further, it is not clear if such protection is useful in conjunction with all vaccine types (i.e. subunit 
Thus, in view of the above, there would have been significant uncertainty as to whether or not MTF delivered via any method with any type of vaccine would be able confer the claimed function of affording a notable increase in any immune response compared to control, thus proving the adjuvanting activity of MTF.  In view of this uncertainty and the lack of sufficient examples of the claimed genera, the claims are rejected for lack of adequate written description support.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of eliciting a protective, increased immune response against influenza virus through concomitant administration of miltefosine (MTF) and a split-virion seasonal influenza vaccine, does not reasonably provide enablement for a method of eliciting an increased immune response against any vaccine pathogen when a subject receives a concomitant administration of any amount of MTF in conjunction with any vaccine composition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention/Breadth of the claims.  The claims are drawn to a method for improving an immune response to vaccination, wherein a subject receives MTF and any vaccine.  The breadth of the claim is therefore drawn to the use of any amount of MTF delivered via any route along with any vaccine against any pathogen, including any virus, bacteria, cancer, parasite, or the like.  The breadth is drawn towards any vaccine composition that is delivered via any route.  
State of the prior art/Predictability of the art.  Miltefosine (MTF) is a member of the alkylphosphocholines, a group of compounds, each consisting of phosphocholine esterified to a long-chain aliphatic alcohol, that exhibit antineoplastic activity both in vitro and in vivo.  MTF is a treatment for Leishmania parasitic infections, but was originally developed as an anti-cancer agent in the 1990s.  Dose-limiting gastrointestinal adverse events in several phase I and II studies32 33 resulted in the discontinuation of the drug’s development as an oral drug for the treatment of solid tumors, while it is in use in Europe as a topical formulation for cutaneous metastases of breast cancer (Sunyoto T, et. al. BMJ Glob Health. 2018 May 3;3(3):e000709.)  Although miltefosine appeared to have no major effect on the blood and bone marrow of rats or dogs, cancer patients on miltefosine treatment showed elevated leucocyte and thrombocyte counts. The drug seems to have no effect on male fertility but does have teratogenic activity and is therefore contra-indicated in pregnancy. Cancer patients given 150 mg miltefosine/day showed signs of renal toxicity but this was usually reversible, with good hydration recommended (Sinkala E, et. al. Ann Trop Med Parasitol. 2011 Mar;105(2):129-34.)  
MTF appears to work by acting as a TLR4 and TLR9 agonist (Mukherjee AK, et. al. Int Immunopharmacol. 2012 Apr;12(4):565-72. Epub 2012 Feb 21.)  The prior art has recognized the use of TLR agonists as adjuvants.  Topical administration of TLR agonists appears to overcome the toxicity or adverse side effects encountered with other delivery methods.  The prior art recognized the TLR7 agonist imiquimod (also known as INN or ALDARA™) as an effective antiviral on its own, or an effective adjuvant when delivered topically (see e.g. Engel AL, et. al. Expert Rev Clin Pharmacol. 2011 Mar;4(2):275-89.)  Vasilakos et. al. (Vasilakos JP, et. al. Expert Rev Vaccines. 2013 Jul;12(7):809-19.) noted the topical administration of imiquimod at the site of subsequent vaccination against parasites (Plasmodium falciparum) or bacteria (Leishmania major) or codelivery with antigen via microinjection against H1N1 HA enhanced the immune response to said antigens (pp. 811-2, ¶ bridging cols.)  The art did not appear to 
TLR9 agonists such as synthetic oligodeoxynucleotides containing unmethylated CpG motifs (CpG-ODN) can promote the generation of CTL against antigens, but efficient delivery of exogenous compounds, especially hydrophilic macromolecules, including CpG-ODN, into the skin is a significant challenge because the stratum corneum, the outermost layer of the skin, is a considerable physical barrier. To overcome this barrier, several techniques including tape stripping, intradermal injection, electroporation and sonophoresis, have been studied (See e.g. pp. 256-7, ¶ bridging pages of Kigasawa K, et. al. J Control Release. 2011 Mar 30;150(3):256-65. Epub 2011 Jan 21.)  Therefore, while some agonists may easily be delivered transdermally via creams, others clearly have considerable issues that require specialized modes of delivery.
Vaccine antigens can vary greatly, depending on a number of parameters, such as the pathogen, the type of immune response desired, the route of inoculation, the age of the host, and the serological status of the host, the immune health of the host.  Vaccine antigens for viruses can be whole virions which are disabled or attenuated, purified protein subunit antigens, detergent split virions, or nucleic acid (RNA or DNA) encoding at least one antigen of interest.  As noted by Dowling (Dowling DJ. Immunohorizons. 2018 Jul 2;2(6):185-197.), topical TLR7 agonists such as imidazoquinolines (IMQs), such as imiquimod and resiquimod [R848], have unfavorable pharmacokinetic properties that induce strong local and systemic inflammatory reactions and are poorly tolerated; they are likely not required for their vaccine efficacy and reduce their effectiveness for inducing adaptive immunity. Secondly, the vast majority of licensed vaccines are administered admixed with antigen (Ag) via a standardized intramuscular (i.m.) route. Therefore, new formulation concepts and properties of delivery were needed to better retain the small molecule TLR7 adjuvants at the injection site to improve their pharmacokinetics in ways that positively influenced their activity for use in prophylactic vaccines. Encouragingly, some promising innovations in formulation and use of delivery systems for TLR7/8 agonists have recently been achieved, including 1) lipidation approaches, 2) encapsulating nanoparticles, 3) adsorption to alum adjuvants, and 4) conjugation to polymers and/or protein Ags (pp. 188-189, ¶ bridging pages.)

Working examples. The working example disclosed in the specification describes the intraperitoneal (i.p.) delivery of MTF to enhance a split-virion seasonal influenza vaccine (¶[0044]).  As per Fig. 1, the influenza virus tested was influenza A H1N1.  Monovalent, bivalent, quadrivalent, or tetravalent vaccines and their effect with delivery of MTF do not appear to have been tested.  No other influenza A virus strains appear to have been tested, no strains of influenza B appear to have been tested, and no other pathogens, viral or otherwise, appear to have been tested.  The testing was performed in mice, and said mice were subject to viral challenge post-vaccination (¶[0045]).  As shown in FIGS. 2A and 2B, the vaccine group receiving intraperitoneal miltefosine adjuvant showed significantly improved survival compared a vaccinated group that did not receive 0.2 mg MTF adjuvant.  
Guidance in the specification. The specification provides guidance towards eliciting increased immune responses against H1N1 influenza viruses when MTF is co-administered with the vaccine.  
Amount of experimentation necessary.  Additional research is required in order to determine how effective different non-viral vaccines would be in the claimed method, or how different viral vaccine compositions would fare in the claimed method, or how different inoculation routes (e.g. subcutaneous, intramuscular) would fare in the claimed method, or how different subjects would fare in the claimed method.  
For the reasons discussed above, it would require undue experimentation for one skilled in the art to make and/or use the claimed methods.  

Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 provides that the immune response that is increased is selected from a variety of titer tests, including hemagglutination inhibition (HI) titer.  Traditionally, HI titers are only used for influenza virus studies, so it is unclear how using the HI titer test for a non-influenza vaccine (e.g. tuberculosis vaccine, Varicella zoster virus vaccine, etc.) would provide any useful information.
For at least these reasons, claim 2 is rejected on the grounds of being indefinite.  

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation of a multivalent influenza vaccine, and the claim also recites a trivalent influenza vaccine which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,588,903 in view of Mukherjee et. al. (Mukherjee AK, et. al. Int Immunopharmacol. 2012 Apr;12(4):565-72. Epub 2012 Feb 21.; hereafter “Mukherjee”.)  

For at least these reasons, the instant claims and the ‘903 claims are determined to be obvious variants of one another.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648